Title: From Thomas Jefferson to Thomas Pinckney, 16 March 1793
From: Jefferson, Thomas
To: Pinckney, Thomas



Dear Sir
Philadelphia, March 16th. 1793.

I wrote you on the 30th. of December, and again a short Letter on the 1st. of January, since which I have received yours of October 2d. and 5th. Nov. 6th. and 9th. and Dec. 13th. 14th. 15th. I now inclose you the Treasurer’s second of exchange for 24,750 Guilders to be employed in the purchase of copper for the mint from Sweden or wherever else it can be got on the best terms, the first of exchange having been enclosed in my letter of December 30.
I am in hopes you will have been able to enter into proper arrangements with the British Minister for the protection of our seamen from impressment before the preparations for war shall have produced inconvenience to them. While he regards so minutely the inconveniences to themselves which may result from a due regulation of this practice, it is just he should regard our inconveniencies also from the want of it. His observations in your letter imply merely that if they should abstain from injuring us, it might be attended with inconvenience to themselves.
You ask what should be your conduct in case you should at any time discover negotiations to be going on which might eventually be interesting to us? The nature of the particular case will point out what measures on your part would be the most for our interest, and to your discretion we must refer the taking such measures without waiting for instructions where circumstances would not admit of such a delay. A like necessity to act may arise on other occasions. In the changeable scenes, for instance, which are passing in Europe, were a moment to offer when you could obtain any advantage for our commerce, and especially in the american Colonies, you are desired to avail us of it to the best advantage, and not to let the occasion slip by for want of previous instruction.

You ask what encoragements are given to emigrants by the several States? No other than a permission to become citizens and to participate of the rights of citizens, except as to eligibility to certain Offices in the government. The rules, as to these, are not uniform in the States. I have found it absolutely impracticable to obtain even for my Office a regular transmission of the laws of the several States: consequently it would be more so to furnish them to our ministers abroad. You will receive by this, or the first proper conveyance those of Congress, passed at their last Session.
The appointment of your Secretary depending absolutely on yourself, no confirmation is necessary for that of Mr. Deas.
It is impossible for me to give any authority for the advance of monies to Mr. Wilson. Were we to do it in his case, we should, on the same principles be obliged to do it in several others wherein foreign nations decline or delay doing justice to our Citizens. No law of the United States would cover such an act of the Executive: and all we can do legally is to give him all the aid which our patronage of his claims with the British Court can effect.
With respect to the payment of your allowances, as the laws authorize the payment of a given number of Dollars to you, and as your Duties place you in London, I suppose we are to pay you the Dollars there, or other money of equal value, estimated by the par of the metals. Such has accordingly been the practice ever since the close of the War. Your powers to draw on our Bankers in Holland, will leave you the master of fixing your draughts by this standard.
The transactions of Europe are now so interesting that I should be obliged to you every week to put the Leyden Gazettes of the week under cover to me, and put them into such Ship’s bag as shall be first coming to any port North of north Carolina.
Mr. Barclay’s death is just made known to us, and measures are taking in consequence of it.
You will perceive by the news papers a remarkable fall in the price of our public paper. This is owing chiefly to the extraordinary demand for the produce of our Country, and a temporary scarcity of Cash to purchase it. The merchants holding public paper are obliged to part with it at any price to raise money.
The following appointments of Consuls have taken place.


Nathl. Cutting
for Havre


Edward Fox
for Falmouth


Joseph Yznardi Jr.
for Cadiz


Robert Montgomery
for Alicant


John Parish
for Hamburg



Henry Cooper
for Santa Cruz


David Matthew Clarkson
for St. Eustatia


Benjamin Hamnell Philips
 for Curraçoa


Samuel Cooper Johonnet
for Demarara


Michael Murphy
for Malaga


James Greenleaf
for Amsterdam


I sent you some time ago a dozen plans of the City of Washington in the Federal territory, hoping you would have them displayed to public view where they would be most seen by those descriptions of men worthy and likely to be attracted to it, and particularly in the principal towns.
I trust to Mr. Taylor to forward you the newspapers by every good opportunity so as to avoid the expense of postage. I am with much respect Dear sir, your most obedient and very humble servt.

Th: Jefferson

